Citation Nr: 1505093	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-13 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board.  In January 2013, the Board remanded the claim for a hearing that had been requested by the Veteran but not held.  In October 2013, the Board re-opened the Veteran's claims for service connection for back, neck, and bilateral knee pain, and remanded the claims for additional treatment records and examinations.  In August 2014, three of the four issues on appeal were again remanded to the RO to obtain addendum medical opinions.

The United States Court of Appeals for Veterans Claims (Court) has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary, and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the RO has fully complied with remand instructions requesting addendum medical opinions, and such opinions adequately address remand issues on appeal.  Therefore, appellate review may proceed. Id.

The Veteran was provided a travel board hearing on May 3, 2013, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.


This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1. The evidence of record shows the Veteran experienced back pain prior to service, but no actual medical condition was diagnosed at entry.  

2.  There is no competent evidence that the Veteran's current back condition is related to his treatment for an episode of back strain in service, his physical activities during service, or any other disease or injury incurred during service.   

3.  The Veteran reported a history of left knee symptoms prior to service, but was asymptomatic at entry.  Within a couple months of entry, he was treated for locking of the knee, and x-rays showed chondromalacia.  It is clear and unmistakable that the Veteran's left knee condition existed prior to service.

4.  The evidence clearly and unmistakably shows that the Veteran's pre-existing left knee disability was not aggravated during service.
 
5.  Although no injury or treatment for a right knee disability is shown during service, the Veteran credibly states that he experienced multiple injuries or pain for which he did not seek treatment.  However, there is no competent evidence that the Veteran's current right knee condition is related to his physical activities during service, or any other disease or injury incurred during service


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. General Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, certain chronic diseases, including arthritis, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis). 38 U.S.C.A. § 1112, 1113 (West 2014); 38 C.F.R. § 3.307, 3.309(2014).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service 38 C.F.R. §§ 3.304, 3.306.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  


II. Analysis

Service connection for a lumbar spine disability

The Veteran asserts that he injured his lumbar spine during service while performing the general duties of his military occupational specialty (MOS) as a Unit Supply Specialist, loading and unloading supplies from trucks and pallets.  No single event or injury is claimed to have caused the back disability.

The VA lumbar spine examination dated January 2014, demonstrates that the Veteran has a current diagnosed condition of chronic lower back pain, evidenced by X-ray which revealed lumbosacral strain, degenerative arthritis of the spine, sacroiliac injury and spondylolisthesis.  The question remains whether his lumbar spine disability was caused by injury sustained during military service.

The Veteran's STRs reflect several medical examinations, including enlistment, re-enlistment and separation examinations.  These examination reports consistently indicate that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  The Veteran's enlistment examination dated March 1972, indicated some recurrent back pain and the Veteran reported occasional pain in the lumbar spine prior to service, but had no diagnosed condition.  Additional STRs show that in October 1976, the Veteran experienced an acute back spasm which lasted a couple days.  There is no evidence the Veteran sought follow-up treatment.  There were no other reports of back pain or injury in the STRs.  The Veteran's re-enlistment examination dated June 1983, notes that the Veteran had no current or chronic medical problems.

The Veteran filed a general claim for compensation for 14 medical conditions in August 1992, to include chronic back pain claimed to have started in December 1988.  A VA examination dated September 1992, indicated the Veteran was examined for a number of issues, including his back.  At that time, the Veteran was shown to have a normal gait, and could toe and heel walk without difficulty.  He was able to stand, run, and squat with no evidence of limited motion or pain.  Based on a physical examination, the Veteran was denied service connection for a back disability because there was no evidence of injury or trauma during service other than a back spasm which resolved, and there was no evidence of any diagnosed chronic disease or injury, or aggravation of the reported pre-service back pain.

The Veteran presently receives medical treatment for various health conditions from the Eastern Colorado Health Care System (ECHCS), including Denver VA Medical Center (VAMC) and Ft. Carson Army hospital.  Post-service treatment records from the Denver VAMC show the Veteran began receiving treatment for his back in October 2008.  At that time, a magnetic reasonance image (MRI) was taken which revealed mild spondylosis and degenerative disc changes without herniation or signs of stenosis.  An electromyography (EMG) also done at that time was normal, without evidence of radiculopathy.  

The Veteran applied for Social Security (SSA) Disability benefits in May 2008.  Benefits Questionnaire and examinations of record also reflect the Veteran's lumbar spine disability, where an X-ray revealed mild L4-L5 disc space narrowing, and possibly mild L3-L4 disc space narrowing.  The Veteran also reported post-service work as a small appliance and vacuum repair technician from 1993 through 2004, noting that the occupation required him to lift and carry items weighing between 25 and 40 pounds.

In February 2009, the Veteran was afforded a C&P examination for other medical conditions.  At that time, he also reported he had been unable to perform his work as a small appliance repairman since March 2007 due to severe back pain.  

In May 2013, the Veteran attended a Board hearing before the undersigned VLJ.  At that time, he testified that there were no specific events that triggered his back condition.  He asserted that over his 20 years in service, the repetitive action of lifting heavy freight, such as sea rations, tents, supplies, and ammunition "took its toll."  The Veteran did testify to one episode where his back "just stiffened up" on him at Camp Casey, in Korea.  This testimony comports with the STR episode regarding treatment for a neck and back spasm.


In January 2014, the Veteran was afforded a second VA lumbar spine examination.  At that time, the examiner reviewed the Veteran's medical history, noting that his entrance physical indicated a history of occasional back pain without functional limitation.  She observed that the Veteran mentioned frequent jumping on and off trucks during service and loading docks after service, but no specific injury was indicated.  In service, the Veteran had one complaint of acute spasm in October 1976, with no follow-up.  A physical therapy note dated May 2008, (presumed inpatient) noted that he "walks like he is weak from medical status."  In the Veteran's claim in July 2008, the Veteran indicated that the spine conditions began in 1991, not 1988.  The examiner noted the October 2008 MRI showed mild spondylosis and degenerative disc changes without herniation or signs of stenosis, and normal EMG without radiculopathy.  The Veteran also reported recent intermittent radiating ache on the left lower rib margin.  Multiple recent falls noted in the Veteran's VA treatment records were attributed to his peripheral neuropathy, not a back disability.  He was observed to be generally stiff but did not have radicular symptoms into his legs.  The VA examiner stated that in her opinion, the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She concluded that in her medical opinion, a back condition which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by an in-service event, injury or illness.  Her rationale was that the Veteran's entrance examination noted a pre-existing intermittent lumbar condition, and one episode of lumbar strain in service without medical restriction, and his retirement physical did not indicate any worsening of his lumbar condition or restrictions.  She also explained that the mild spondylolytic changes noted on the MRI were consistent with age, use and history of falls and were not focally restricted to the stressors of the Veteran's MOS.

The Board concluded the January 2014 opinion was inadequate and remanded the issue.  Although the examiner had opined that the Veteran had a back disability that "clearly and unmistakably" preexisted his active, the Board found this was not correct.  The record indicates that the Veteran complained of some back pain prior to service but had no diagnosed condition.  Merely complaining of a history of a condition is not enough to show a condition actually existed at entry into service.  Therefore, he is entitled to the presumption of soundness, and the Board remanded this claim for a more reasoned opinion. 
 
In November 2014, following remand, a second medical DBQ opinion was obtained.  Upon further review of the claims file, the examiner noted that the Veteran was afforded a lumbar spine examination in 1992, which indicated the Veteran's back was completely normal.  She observed that the Veteran's post-service occupation was appliance and vacuum repair until 2007.  More recently in May 2014, a MRI revealed degenerative joint disease consistent with age and without stenosis or other advanced changes that might be expected of an otherwise traumatized spine.  Having considered the Veteran's lay statements regarding the course of his lumbar spine disability, the examiner did not find any indications of a change to his lumbar spine associated with his MOS in service.

Based on the evidence of record, the Board finds that service connection for a back disability is not warranted.  The Veteran's STRs reflect one acute episode of back spasm and treatment, and no other complaints of back pain.  Therefore, a chronic back disorder was not factually shown during service. 

There are no post-service treatment records suggesting that the Veteran sought treatment for his back pain within one year of separation from service.  In fact, an August 1992 VA examination shows the Veteran's back condition was evaluated at the same time as his other claimed conditions, and no diagnosis of a chronic back disorder was rendered at that time.

The Veteran has not asserted and post-service treatment records do not reflect any other medical treatment for a back injury or pain until 2008.  There is no medical evidence suggesting the post-service diagnosed back conditions are in any way related to service, to include the physical activities performed by the Veteran.  In fact, the 2014 VA opinion indicates there is no such relationship, and there is no medical evidence to the contrary.  While the Veteran is competent to report on symptoms and when they first appeared, he is not competent to determine the etiology of a disease as complex as a lumbar spine disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465 (1994).

In light of the foregoing evidence, the Board finds that the preponderance of evidence is against finding that the Veteran's current lumbar spine disability was incurred in or caused by his time in active service.  Therefore, the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.CA. § 5105; 38 C.F.R. § 3.102 (2013); Gilbert v.Derwinski, 1 Vet App. 49 (1990).

Service connection for a left knee disability

As with his lumbar spine disability, the Veteran asserts his left knee disability also resulted from the general physical stress of his MOS he experienced during service.  

In March 1972, the Veteran's entrance examination noted he had a "trick knee".  Physician notations indicated a knee problem 7 years prior, but the Veteran denied painful symptoms by the time of the examination.  Again, merely the history of an injury or of symptoms, without any actual disability shown is not enough to conclude a condition was noted at entry, and the presumption of soundness attaches. 

To overcome the presumption of soundness, the regulations require that there be "clear and unmistakable evidence" both that "the injury or disease existed prior [to active service]" and that the condition "was not aggravated by such service."  38 C.F.R. § 3.304(b).

The Board concludes, first, that there is clear and unmistakable evidence that the Veteran's left knee condition preexisted service.  In June 1972, after being in service a few months, the Veteran complained of knee locking for the past 4-5 years.  An X-ray taken at the time revealed chondromalacia of the left knee.  The Veteran was treated with a temporary profile and physical therapy for quadriceps strengthening.  In July 1975, the Veteran fell and injured his knee.  At that time, he reported that he had injured his left knee as a child, and that the patella had been freely movable during basic training.  At the time, he had full range of motion (ROM), no laxity bilaterally, and tenderness on compression of the patella.  He declined a profile in favor of pain medication.  Subsequent X-rays of the left knee taken in July 1975 and August 1977 were entirely normal.  In 1990, examination of the left knee remained normal, and physical therapy for strengthening was suggested.  

The Board concludes the evidence clearly and unmistakably shows a left knee condition preexisted service.  First, on entry, the Veteran himself reported a prior history of knee symptoms.  He thereafter consistently reported injuring his knee as a child.  Second, the condition of chondromalacia was shown within a few months of entry, and, third, the 2014 medical examiner concluded the condition preexisted service based on the STRs.

The next question is whether there is clear and unmistakable evidence that the Veteran's preexisting left knee condition was not aggravated by service.  Intermittent flare-ups of symptoms do not represent worsening of the condition. 

Looking at the STRs, there are no indications that the underlying left knee condition worsened in any way.  Although the Veteran did reportedly suffer injury in 1975, no new findings were shown on x-ray, and the medical advice was to continue exercises to strengthen the knee.  The post-service records do not support a finding of aggravation.  The Veteran had no treatment for his knee after he retired from the service in 1992 until he incurred a lateral meniscal tear after he slipped on the ice and twisted his knee in 2001.  In 2008, the Veteran was diagnosed with left knee degenerative joint disease.  

The Veteran's own lay statements do not support a conclusion that the left knee condition worsened during service.  During the February 2009 C&P examination, he reported the left knee pain began well after military service, and he attributed it to long standing and to slipping and spraining his left knee in the year 2001.  

The medical opinions also do not support a conclusion that the left knee condition worsened during service.  In November 2014, in the remand DBQ opinion, the examiner concluded that the Veteran's left knee disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  Her rationale was based on the fact that the Veteran's STRs denoted a history of frequent displacement of the left patella as his premorbid knee condition; he had a congenital deformity of rotation of both legs noted in 1975, with a diagnosis of chondromalacia in the left knee; and in 1990, he was seen for left knee pain with a normal exam and suggested physical therapy for knee strengthening.  X-rays remained normal in service.  Further, during his compensation examination in 1992, within one year of discharge, there was no evidence of limitation of motion or increased disability beyond the pre-service condition.  Although the Veteran received treatment for the left knee while in service, it was for the same condition which pre-existed service, and there was no documented progression of the condition.  The most significant change in left knee function occurred in January 2001, following a slip and fall on ice with acute meniscal injury requiring surgical intervention.  Thus, the worsening of the Veteran's symptoms didn't occur during or within a year after service, but after his fall in 2001.

Therefore, a medical professional has also concluded no aggravation was shown based on the in-service findings versus the pre-service condition, the knee condition within one year of service, and the findings shown only after an injury years after service.  This evidence - in totality - is clear and unmistakable that the Veteran's pre-existing left knee condition was not aggravated by duties he performed during active service, or by any other service activity.  In this regard, the VA examiner's November 2014 medical opinion is persuasive and dispositive.  

Service connection for a right knee disability

As with the left knee, the Veteran asserts his right knee was injured over time due to the physical stress of his duties in his MOS.  However, STRs are entirely negative for any complaints, diagnosis or treatment for right knee pain during service.  The Veteran did report he had shin splints while stationed in Korea and was placed on limited physical training.

Post-service treatment records reflect that in January 2009, the Veteran reported that right knee pain had been increasing over several preceding months.  In February 2011, the Veteran again reported right knee pain, and that he was favoring the knee, and awoke with pain which was indicated to be new over the prior month.  He had no history of right knee injury or extra exertional activity.  There was no stiffness and rare mild swelling.  The physician indicated that the reported right knee pain was a new medical issue, and there were no major findings of concern on examination.  

VA examination dated January 2014, evaluated the Veteran's right knee disability.  The examination revealed no flare-ups, slight range of motion (ROM) limitation, no limitation on extension and no objective painful motion.  Functional loss was limited to less movement than normal.  An X-ray taken at that time revealed mild degenerative spurring with intercondylar eminence.  A small osteophyte was noted arising from the medial aspect of the trochlea.  No fracture, dislocation or bone destruction was evident.

In November 2014, a DBQ medical opinion was provided.  The examiner concluded that the right knee disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  Though strenuous activity was acknowledged to have occurred in service, there was no evidence establishing a right knee condition in service.  The Veteran's C&P examination in 1992 indicated normal gait and ability to run without difficulty.  Symptoms in his right knee began some 10 years following contralateral left knee surgery, with X-rays in 2014 revealing sustained joint space which is an indication of the lack of degenerative changes within the joint space.  If there were changes in the right knee associated with his described MOS, they would be associated with impact injury (i.e. jumping as described) that manifests as loss of joint space due to thinning of articular surface from repeated trauma.  This was not found.  The Veteran's history of symptom onset and course also was considered in the formulation of the examiner's opinion.

The Board finds that the competent and credible evidence weighs against finding that the Veteran's right knee disability was incurred in or caused by his active service.  In this regard, the recent medical opinion of the VA examiner dated November 2014, concluded such following a review of the Veteran's entire medical history.  The Veteran had no in-service right knee injury or treatment during or within one year following service, and no treatment or complaints of right knee pain following service until 2009.  Further, a more recent X-ray does not show loss of joint space due to trauma.  The Board recognizes that the Veteran's MOS involved periods of lifting and muscle straining.  However, as the preponderance of the evidence is against finding that such activities resulted in the right knee disability which he now experiences, the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.CA. § 5105; 38 C.F.R. § 3.102 (2013); Gilbert v.Derwinski, 1 Vet App. 49 (1990).

III. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2009. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service personnel records (SPRs), service treatment records (STRs), and post-service VA treatment records have been obtained and are contained in the Veteran's claims file.  

The Veteran was also afforded VA examinations in February 2009 and January 2014, and VA obtained medical advisory opinions dated November 2014.  The Board finds the examinations and medical opinions to be adequate for rating purposes, as the examiners had full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that under 38 C.F.R. § 3.103(c)(2), a VLJ has a duty to explain fully the issues on appeal, and to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the May 2013 hearing, the undersigned explained the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Accordingly, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, the Veteran has waived RO review of additional evidence submitted after certification to the Board. See 38 C.F.R. §§ 19.37, 20.1304 (2014).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeals.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a left knee injury is denied.

Entitlement to service connection for a right knee injury is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


